Case 1:19-cv-02418-KMT Document 1 Filed 08/26/19 USDC Colorado Page 1 of 23




                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF COLORADO

Civil Action No.:19-cv-02418

UNITED STATES SECURITIES AND EXCHANGE COMMISSION,

       Plaintiff

               v.

HARTMAN WRIGHT GROUP, LLC and

TYTUS W. HARKINS

       Defendants



                                        COMPLAINT



       Plaintiff, the United States Securities and Exchange Commission (the “Commission”),

alleges as follows:

                                NATURE OF THE ACTION

       1.      From 2015 through 2017, Defendants Hartman Wright Group, LLC (“HWG”), a

 so-called private wealth management company that invested in mobile home parks, and

 HWG’s founder and co-owner, Tytus Harkins, raised over $8 million from individual investors

 based upon a series of false and misleading statements.

       2.      Defendants HWG and Harkins further engaged in a fraudulent scheme by, among

 other things, diverting investors’ funds for undisclosed purposes, including using some

 investors’ funds to make Ponzi-like payments to other investors. HWG and its affiliated
Case 1:19-cv-02418-KMT Document 1 Filed 08/26/19 USDC Colorado Page 2 of 23




 entities are now in default on numerous debt investments, leaving its investors with millions in

 probable losses.

      3.      HWG and Harkins told investors that HWG sought to find distressed or

 undervalued mobile home parks, purchase them using investor money, make capital

 improvements, and then sell them for a profit or refinance the deals within three years.

      4.      HWG and Harkins promised investors and potential investors returns of 6-8%

 interest per year, and also included an equity ownership in some of its securities offerings.

 Investors received monthly interest payments, often from other investor funds in Ponzi-like

 fashion, until February 2018, when HWG stopped making payments.

      5.      HWG’s and Harkins’ false and misleading statements included overstating the

 purchase price on properties, failing to use investor money for the properties as represented,

 including paying Harkins and his co-founder undisclosed bonuses, misrepresenting amounts

 they invested in properties, and overstating HWG’s financial position. HWG and Harkins also

 engaged in a fraudulent scheme to conceal this information, including making Ponzi-like

 payments.

      6.      HWG also offered and sold securities without registering the transactions, and

 without qualifying for any exemption from registration.

      7.      As a result of this conduct, HWG and Harkins violated Sections 5(a), 5(c), and

 17(a) of the Securities Act of 1933 (“Securities Act”) [15 U.S.C. §§ 77e(a), (c) and 77q(a)],

 Section 10(b) of the Securities Exchange Act of 1934 (“Exchange Act”), and Rule 10b-5

 thereunder [15 U.S.C. § 78j(b) and 17 C.F.R. § 240.10b-5].




                                                2
Case 1:19-cv-02418-KMT Document 1 Filed 08/26/19 USDC Colorado Page 3 of 23




                                 JURISDICTION AND VENUE

       8.      The SEC brings this action pursuant to Section 20(b) of the Securities Act [15

U.S.C. § 77t(b)] and Section 21(d) of the Exchange Act [15 U.S.C. § 78u(d)]. The Court has

jurisdiction pursuant to Section 22(a) of the Securities Act [15 U.S.C. § 77v(a)] and Sections

21(d), 21(e), and 27 of the Exchange Act [15 U.S.C. §§ 78u(d)-(e) and 78aa]. HWG and

Harkins, directly or indirectly, made use of the means or instruments of transportation or

communication in interstate commerce, the means and instrumentalities of interstate commerce,

or of the mails, in connection with the acts, practices, and courses of business set forth in this

Complaint.

       9.      Venue is proper in this Court pursuant to Section 22(a) of the Securities Act [15

U.S.C. § 77v(a)] and Section 27(a) of the Exchange Act [15 U.S.C. § 78aa(a)] because HWG is a

Colorado limited liability corporation, previously headquartered and operated in Monument,

Colorado. Further, certain of the transactions, acts, practices and courses of conduct constituting

violations of the federal securities laws occurred within this district, including the solicitation of

investors from the district.

                                          DEFENDANTS

       10.     Hartman Wright Group, LLC, is a Colorado limited liability corporation,

previously headquartered and operated in Monument, Colorado, and now operating in Laurel,

Montana. HWG held itself out to investors as a “private wealth management company,” though

its sole investment strategy focused on purchasing mobile home parks, then refurbishing,

operating, and reselling them.

       11.     Tytus W. Harkins, age 37, is a resident of Laurel, Montana. Harkins is HWG’s

founding principal, co-owner, and Director of Finance and Fund Management.




                                                   3
Case 1:19-cv-02418-KMT Document 1 Filed 08/26/19 USDC Colorado Page 4 of 23




                                              FACTS

               A. Background and Description of the Fraudulent Offerings

         12.   Harkins and his co-founder created HWG to find distressed or undervalued

mobile home parks, raise money from investors to purchase the parks and make capital

improvements, and then sell the parks for a profit or refinance the deals within a three-year time

frame.

         13.   To facilitate the purchase of the mobile home parks, HWG and Harkins created

individual limited liability companies (“LLCs”) in which investor money and, at times, HWG

money was pooled and then used to purchase specific mobile home parks. HWG owned and

controlled the LLCs, but provided certain of the investors in the LLC with the ability to earn

profits based on the appreciation in value of the specific mobile home park that the LLC owned

(i.e., investors were promised a share of any profits realized from the sale or refinancing of the

specific mobile home park).

         14.   Most of the purchased mobile home parks needed capital investments to improve

their performance and become profitable. As a result, HWG and Harkins solicited additional

investors to help fund these improvements.

         15.   Through the use of mailing lists, finders, personal finance seminars, and a

company website, HWG identified potential investors, primarily older, retired individuals

interested in income producing investments.

         16.   Harkins located potential investors, had direct communications with potential

investors and investors through financial seminars and other means, and drafted the offering

documents, which he called “cut-sheets,” that were provided to potential investors and investors

for all of the investments.




                                                 4
Case 1:19-cv-02418-KMT Document 1 Filed 08/26/19 USDC Colorado Page 5 of 23




       17.     In its sales pitches and offering documents, Harkins and HWG claimed that it

located under-managed properties that could be purchased at below-market prices and then

revitalized through capital investment and more effective management. Once an investor

expressed interest, Harkins typically communicated with them about various investment

opportunities that were available.

       18.     HWG raised money for the mobile home park investments through a series of

unregistered securities offerings that promised investors interest income and, in some cases,

equity ownership.

       19.     HWG offered three types of investments, each of which was a security:

               a. “6&25 Investments” – In this offering, HWG-owned LLCs sold promissory

                    notes to investors. The LLC then used these note proceeds to purchase

                    specific mobile home parks. The promissory notes were secured by real

                    property owned by the LLC. Investors were promised interest on their

                    investment, generally 6-8% annually, and a 25% ownership interest in any

                    profits generated by the LLC through its acquisition, development,

                    management, and ultimate sale of the property. HWG offered so-called 6&25

                    Investments at the time it acquired a new mobile home park.

               b. “Loan Participations” – In this offering, investors purchased participation

                    interests in loans that HWG purportedly made to a specific LLC. Investors

                    were promised an annual fixed rate of interest on the investment, typically 6-

                    8%. HWG represented to investors that the proceeds from the loans HWG

                    purportedly made to the LLC (in which investors in the Loan Participations

                    now had an interest) were to be used to develop, manage, and fund




                                                 5
Case 1:19-cv-02418-KMT Document 1 Filed 08/26/19 USDC Colorado Page 6 of 23




                    improvements on the specific mobile home park owned by the LLC. HWG

                    represented to investors that investors received as collateral for their

                    investment a pro rata share of HWG’s lien on the LLC’s property that secured

                    HWG’s loan.

                 c. “Corporate Notes” – In this offering, investors loaned money directly to HWG

                    for general corporate use. The investments were guaranteed by HWG’s assets

                    and typically paid 7.2% interest annually. HWG raised money from investors

                    through Corporate Notes in 2016 and 2017 to fund its operations because its

                    mobile home park operations were almost entirely unprofitable.

                 B. HWG and Harkins Made Misrepresentations and Omissions Related to
                    the 6&25 Investments, Loan Participations, and the Corporate Notes.

       20.       To induce investment in the offerings described above, from 2015 through 2017,

HWG and Harkins made material misstatements and omissions to investors, including

overstating the purchase price on properties, failing to use the money for the specific LLC as

represented, misrepresenting amounts it invested in properties, and overstating its financial

position.

                        1. HWG and Harkins Made Misrepresentations and Omissions
                           Related to the Sale of 6&25 Investments.

       21.       After identifying a property to purchase, Harkins or his co-founder created a

limited liability company in the name of the property and Harkins solicited investors to fund the

transaction. Harkins drafted the offering documents, which described the investment and

included the following information:

                A description of the specific mobile home park for which the investor’s money

                 was being sought, including its location and operating results;




                                                  6
Case 1:19-cv-02418-KMT Document 1 Filed 08/26/19 USDC Colorado Page 7 of 23




                A representation that money raised would be used to purchase and fund the

                 operations of and improvements on the property identified;


                A prospective profit and loss statement for the property that identified the

                 purchase price of the property and amounts to be used for capital improvement;

                 and


                An investment analysis projecting investment earnings and the annual return on

                 investment.


       22.       Harkins created the offering documents, had ultimate authority over the

statements therein, and/or disseminated those statements to potential investors via email and

other means of interstate communication. HWG, through Harkins, also had control over the

misstatements disseminated to potential investors through the offering documents.

       23.       From 2015 to 2017, HWG raised a total of $2.27 million from multiple investors

in four separate LLCs (North Park Manor MHP LLC (“North Park”); Pine Tree MHP LLC

(“Pine Tree”); Rosewood MHP LLC (“Rosewood”); and Pleasant Hill MHP LLC (“Pleasant

Hill”)) and their respective properties. Harkins created and used separate offering documents for

each LLC to solicit investors via interstate commerce. Each offering document contained

material false and misleading statements and material omissions.

                        a.      False and Misleading Statements About the Purchase Price

       24.       On each occasion, the offering document stated a “purchase price” for the mobile

home park being purchased. However, on each occasion, the purchase price disclosed to the

investor was overstated and therefore false and misleading.




                                                   7
Case 1:19-cv-02418-KMT Document 1 Filed 08/26/19 USDC Colorado Page 8 of 23




       25.     HWG and Harkins stated that they paid $735,000 for the North Park mobile home

park. HWG and Harkins raised approximately $500,000 from investors based on this

representation. In fact, HWG only paid $510,000 for the property, and failed to disclose the

$225,000 or 44% difference to investors.

       26.     Similarly, HWG and Harkins stated that they paid $1,100,000 for the Pine Tree

mobile home park. HWG and Harkins raised approximately $800,000 from investors based on

this representation. In fact, HWG only paid $850,000 for the property, and failed to disclose the

$250,000 or 29% difference to investors.

       27.     HWG and Harkins stated that they paid $1,200,000 for the Rosewood mobile

home park. HWG and Harkins raised approximately $1,000,000 from investors based on this

representation. In fact, HWG only paid $1,030,000 for the property, and failed to disclose the

$170,000 or 16.5% difference to investors.

       28.     HWG and Harkins stated that they paid $759,000 for the Pleasant Hill mobile

home park. HWG and Harkins raised approximately $500,000 from investors based on this

representation. In fact, HWG paid only $440,000 for the property, and failed to disclose the

$319,000 or 72.5% difference to investors.

       29.     Because HWG and Harkins represented to investors that their 6&25 Investments

were secured by the specific real property investments, HWG’s and Harkins’ inflation of the

purchase price of the mobile home park properties misrepresented the security of the investor’s

investment.




                                                8
Case 1:19-cv-02418-KMT Document 1 Filed 08/26/19 USDC Colorado Page 9 of 23




                      b.      False and Misleading Statements About the Use of 6&25
                              Investors’ Money

       30.     In addition to misrepresenting the purchase price of the mobile home parks, in one

instance, HWG and Harkins also made false and misleading statements in the offering

documents about the use of an investor’s money.

       31.     Specifically, in connection with the Pleasant Hill project, HWG gave the investor

a one-page offering document representing that the capital HWG was seeking was to “facilitate

purchase and fund the operations and improvements of this project” (emphasis added). This

statement was false and misleading. In fact, HWG used more than $435,000 of the $500,000

raised to invest in different properties owned by other LLCs.

       32.     Based on the false and misleading offering document, an individual invested

$500,000 in exchange for a promissory note that paid 6% annual interest and a 25% equity

ownership in the Pleasant Hill joint venture.

       33.     However, the actual purchase price of the Pleasant Hill property was only

$440,000, and over $370,000 of that amount was covered by seller financing.

       34.     At the closing, HWG and Harkins used only approximately $64,000 of the

investor’s money to purchase the property and, unbeknownst to the investor, immediately

transferred the remaining $436,000 of the investment to purchase three other mobile home parks

on the same day.

       35.     As a result, the investor’s security interest (behind the seller) in the mobile home

park was only backed by the $64,000 actually paid for the park, not by his $500,000 investment,

and he received no ownership or security interest in the other mobile home parks purchased with

his funds.




                                                 9
Case 1:19-cv-02418-KMT Document 1 Filed 08/26/19 USDC Colorado Page 10 of 23




       36.     Later, when HWG could no longer make payments on the four properties, the

seller of the Pleasant Hill property, who provided the seller financing, foreclosed on the

properties and the investor lost his entire investment.

                       c.      HWG’s and Harkins’ Statements Were False, Misleading,
                               Material and Made with Scienter.

       37.     At the time that HWG and Harkins made the representations in the 6&25 offering

documents, HWG and Harkins knew that the actual purchase price of the properties was

substantially lower than the price represented. They also knew at the time of the offerings that

such inflated purchase prices reduced investors’ potential profits, and overstated investors’

security interests. They also knew at the time of the offers that they intended to use the investor

money for the undisclosed purposes of acquiring separate properties.

       38.     A reasonable investor would have understood from HWG’s and Harkins’

disclosures that the disclosed properties were purchased from third-party sellers at the prices

represented by HWG, that the profitability and security of their investments were not impaired

by the overstated purchase prices, and that their investments were used for the particular property

specified by HWG.

       39.     Each of the above disclosures regarding the purchase price of properties and

intended use of investor proceeds were false when made, and Harkins and HWG knew or were

reckless in not knowing, and should have known that their statements were false and misleading.

       40.     HWG and Harkins omitted to state material facts that were necessary to render

their disclosures and representations regarding the actual purchase price of properties and use of

investor funds not misleading.

       41.      The above misrepresentations and omissions as to the actual purchase price of

properties and use of investor funds were material to investors and potential investors because



                                                 10
Case 1:19-cv-02418-KMT Document 1 Filed 08/26/19 USDC Colorado Page 11 of 23




the actual purchase price and use of investor funds had a direct relationship to the profitability

and security of their investments. Moreover, due to their equity investment, investors would

have also wanted to know about the inflated purchase price of the mobile home parks because it

directly impacts any equity gains following the sale of the property. For example, with respect to

North Park, HWG and Harkins would have had to sell the property for greater than $735,000 for

an investor to receive any profits. In reality, and undisclosed to investors, the property only cost

HWG and Harkins $510,000, making it significantly less likely that investors would realize any

profit potential from the sale of the property.

                       2. HWG and Harkins Made Material Misrepresentations and
                          Omissions Related to Sales of Loan Participations.

       42.     HWG and Harkins also raised money purportedly for maintenance and capital

improvements of the mobile home parks through Loan Participations.

       43.     Offering documents for the Loan Participations included a “Participation

Agreement” to be signed on behalf of HWG by Harkins and the respective investors that stated

that HWG had “originated a loan” to the specified LLC and stated the amount of the loan. These

Participation Agreements represented to investors that HWG made a loan to the LLC that owned

the mobile home park, filed a lien on the property as security, and offered investors a

participation interest in HWG’s loan and a pro rata security interest in the

property. Simultaneously, the LLC issued the investor a promissory note paying approximately

8% annual interest in monthly pro-rata distributions

       44.     The Participation Agreement also included a “Participation Certificate,” signed on

behalf of HWG by Harkins and the investors, which stated the total amount of HWG’s loan and

the “Total Loan Disbursed To Date,” typically the full amount of HWG’s stated loan.




                                                  11
Case 1:19-cv-02418-KMT Document 1 Filed 08/26/19 USDC Colorado Page 12 of 23




        45.    From 2015 to 2017, HWG raised a total of $5.18 million from 20 Loan

Participation investors in five different properties – Country Estates; Farr Road; Albany Dunes

Loblolly (a combination of two parks held by Stevens MHP, LLC and Albany Dunes, LLC);

North Park Manor; and Rosewood – representing in each case that it had made loans to the

LLCs.

        46.    Contrary to the statements in the Participation Agreements, HWG never funded

its loans to any of the LLCs, and at Harkins’ direction, the money that investors gave to HWG

for the purported Loan Participations was immediately comingled and directed to HWG’s own

accounts and used for general operating expenses, including maintenance and interest payments

for the property as well as for other properties owned by other LLCs.

        47.    HWG and Harkins also used investor money to enrich themselves, paying Harkins

and his co-founder at least $60,400 in undisclosed “bonuses,” which they split evenly and to

which they were not entitled. For example, in the Country Estates MHP Holding, LLC

participation investment, HWG directed $250,000 of the approximately $460,000 investor

money that was raised into HWG’s own account and Harkins and his co-founder split 10% of

this money.

        48.    A reasonable investor would have understood from the Participation Agreements

that their funds were used to fund loans to specific LLCs and not commingled for general

operating expenses, used for maintenance and interest payments on other properties, or used to

pay HWG and Harkins.

        49.    Each of the above disclosures regarding the intended use of investor funds were

false when made, and HWG and Harkins knew or were reckless in not knowing and should have




                                               12
Case 1:19-cv-02418-KMT Document 1 Filed 08/26/19 USDC Colorado Page 13 of 23




known that their statements were false and misleading because they were aware that the funds

were, in fact, not used for the disclosed purpose.

       50.     HWG and Harkins omitted to state material facts that were necessary to render

their disclosures and representations regarding the actual use of investor funds not misleading.

       51.      The above misrepresentations and omissions as to the intended use of investor

funds were material to investors and potential investors because, among other things, HWG

significantly impaired the profitability and security of loans secured by a particular property

when they diverted investor funds to other properties and purposes.

                       3. HWG and Harkins Made Misrepresentations Related to the Sale
                          of Corporate Notes.

       52.     HWG offered new and existing investors direct investment in HWG via a short

term note that paid 2% per month over a three-month term, and longer term notes that paid 7.2%

annual interest over a seven-year term.

       53.     HWG conducted four separate note offerings and raised $1.78 million from four

investors.

       54.     Between August 2016 and June 2017, HWG and Harkins created and sent each of

the prospective investors a one-page offering document providing an executive summary and the

terms of the investment.

       55.     The offering document claimed that HWG was “currently seeing revenues in the

$4 million range” and that the Corporate Notes were guaranteed by HWG’s “approximately $15

M in assets.” These statements were false and misleading.

       56.     In January and June 2017, Harkins sent two of the prospective investors an HWG

balance sheet as of December 31, 2016, that claimed assets of $16.2 million and owner’s equity

of $4.1 million. These statements were false and misleading.



                                                 13
Case 1:19-cv-02418-KMT Document 1 Filed 08/26/19 USDC Colorado Page 14 of 23




       57.       Each of the above disclosures and representations regarding the financial

condition of HWG were false when made, and Harkins and HWG knew or were reckless in not

knowing and should have known that the offering documents were false and misleading because:

                In July 2016, Harkins received a copy of HWG’s balance sheet showing total

                 assets of only $7.87 million; and

                On January 19, 2017, HWG’s controller sent financial statements to Harkins,

                 including a balance sheet for the period ended December 31, 2016, and a profit

                 and loss statement for the period January through December 2016, showing HWG

                 had only $2.7 million in total revenue, only $9.8 million in total assets, and

                 negative $2.2 million in equity.

       58.       Harkins inflated the revenue, assets, and equity numbers he received from the

controller before sending the financial information to investors in January and June 2017.

       59.       The above misrepresentations as to the financial condition of HWG were material

to investors and potential investors because, among other things, the financial condition of HWG

had a direct bearing on the likelihood of earning returns on their investments and the security for

their investments.

                 C. Harkins and HWG Engaged in Deceptive Acts and Practices that
                    Operated as a Scheme to Defraud their Investors.

       60.       Through the conduct described above, Harkins and HWG employed a device,

scheme, and artifice to defraud HWG investors from learning the true purchase price of mobile

home parks they purchased, the intended uses of investors’ funds, the existence of bonuses, the

amounts of investor funds used to maintain and improve properties, and HWG’s true financial

condition. Through the conduct described above, HWG and Harkins similarly engaged in an act,

practice, or course of business that operated as a fraud or deceit on HWG investors.


                                                    14
Case 1:19-cv-02418-KMT Document 1 Filed 08/26/19 USDC Colorado Page 15 of 23




       61.    Harkins and HWG also committed additional, deceptive acts in furtherance of this

scheme. Among other things, HWG and Harkins:

                   a. Paid undisclosed monies to Harkins, HWG, and HWG’s other principal

                        after overstating the purchase price of properties;

                   b. Did not fund loans to the LLCs as represented and required by the

                        Participation Agreements;

                   c. Used some investors’ funds to make Ponzi-like payments to other

                        investors. Specifically, even though HWG failed to fund the loans to the

                        LLCs, HWG caused the LLCs to service the interest payments to the

                        Loan Participation investors as if the loan had been funded, requiring

                        monthly interest payments to be made. Because nearly all of the parks

                        remained unprofitable, the interest payments to Loan Participation

                        investors were typically made, at least in part, by money received from

                        new investors in other properties;

                   d.   Used investor funds for undisclosed purposes, including bonuses paid to

                        Harkins and HWG’s other principal, the purchase of other properties, and

                        for general operating expenses for properties other than the properties

                        investors had selected for investment; and

                   e. Created an offering document and balance sheet that materially misstated

                        HWG’s assets, owner’s equity, and revenue and disseminated those

                        documents to prospective HWG investors in order to solicit investments.

       62.    In light of all of the above-alleged facts, as well as Harkins’ background,

education, and job responsibilities, Harkins and, through Harkins, HWG, knew or were reckless




                                                15
Case 1:19-cv-02418-KMT Document 1 Filed 08/26/19 USDC Colorado Page 16 of 23




in not knowing, and should have known that their conduct was deceptive and resulted in

misstatements and omissions.

       63.     Harkins’ and HWG’s deceptive conduct was material because a reasonable

investor would want to know, among other things, how their monies would be utilized, HWG’s

true financial condition, and whether he or she would be receiving Ponzi-style payments when

deciding whether to invest.

                D. The 6&25 Investments, Loan Participations, and Corporate Notes were
                   all Securities.

       64.     The 6&25 Investments, Loan Participations, and the Corporate Notes are each

securities as defined in Section 2(a)(1) of the Securities Act and Section 3(a)(10) of the

Exchange Act. Section 2(a)(1) of the Securities Act and Section 3(a)(10) of the Exchange Act

define “security” to include “any note.”

       65.     The 6&25 Investments were “notes” under Section 2(a)(1) of the Securities Act

and Section 3(a)(10) of the Exchange Act. Buyers of the 6&25 Investments were motivated by

their planned receipt of interest payments on their investments, as well as the prospect of sharing

in profits from the contemplated resale of mobile home parks. In selling the 6&25 Investments,

HWG sought financing to execute its business plan to purchase, improve, and resell mobile home

parks. Though not publicly traded, HWG sold the 6&25 Investments to multiple investors using

a general solicitation, including through mailing lists, seminars and its website. Reasonable

investors believed that the 6&25 Investments were investments, because, among other things,

HWG labeled them as investments in offering documents, and marketed them as investments in

its presentations, and on its website. The 6&25 Investments were not covered by any other

regulatory scheme.




                                                 16
Case 1:19-cv-02418-KMT Document 1 Filed 08/26/19 USDC Colorado Page 17 of 23




       66.     The Loan Participations were “notes” under Section 2(a)(1) of the Securities Act

and Section 3(a)(10) of the Exchange Act. Buyers of the Loan Participations were motivated by

their planned receipt of interest payments on their investments. In selling the Loan

Participations, HWG sought financing to execute its business plan to improve and resell

numerous mobile home parks. Though not publicly traded, HWG sold the Loan Participations to

twenty different investors using a general solicitation, including through mailing lists, seminars

and its website. Reasonable investors believed that the Loan Participations were investments,

because, among other things, HWG labeled them as investments in offering documents, and

marketed them as investments in its presentations and on its website. The Loan Participations

were not covered by any other regulatory scheme.

       67.     The Corporate Notes were “notes” under Section 2(a)(1) of the Securities Act and

Section 3(a)(10) of the Exchange Act. Buyers of the Corporate Notes were motivated by their

planned receipt of interest payments on their investments. In selling the Corporate Notes, HWG

sought financing to execute its business plan to improve and resell numerous mobile home parks.

Though not publicly traded, HWG sold the Corporate Notes to multiple investors using a general

solicitation, including through mailing lists, seminars and its website. Reasonable investors

believed that the Corporate Notes were investments, because, among other things, HWG labeled

them as investments in offering documents, and marketed them as investments in its

presentations. The Corporate Notes were not covered by any other regulatory scheme.

       68.     Section 2(a)(1) of the Securities Act and Section 3(a)(10) of the Exchange Act

also define “security” to include, among other things, “investment contracts.” An investment

contract exists where a person invests his or her money, in a common enterprise, and is led to

expect profits solely from the efforts of the promoter or a third party.




                                                 17
Case 1:19-cv-02418-KMT Document 1 Filed 08/26/19 USDC Colorado Page 18 of 23




       69.     The 6&25 Investments were investment contracts. The 6&25 investors made an

investment of money. The 6&25 Investments were part of a common enterprise whereby HWG

solicited investments in order to execute its business plan to acquire, collectively manage and

improve, and then resell numerous mobile home parks. Although 6&25 investors received an

equity interest in a purported joint venture, no investor played any role in managing HWG’s

business, generating any profits for the 6&25 Investments, nor did the investors have the

experience or knowledge to manage the investments. HWG purchased the mobile home parks,

and was solely responsible to manage the properties, make the capital improvements, and

eventually sell or refinance them for a profit. After 6&25 investors provided their funds to

HWG, the investors had no control over how their money was used. Profits from the 6&25

Investments was to be derived solely from the efforts of HWG.

       70.     The Loan Participations were investment contracts. The Loan Participations

investors made an investment of money. The Loan Participations were part of a common

enterprise where multiple investors invested money and received shares of loans allegedly made

by HWG to certain LLC’s. The expected profitability of the Loan Participations was to be

derived solely from the efforts of HWG. No investor played any role in generating any profits

for the Loan Participations.

       71.     The Corporate Notes were investment contracts. The Corporate Notes were part

of a common enterprise where multiple investors invested money in HWG as part of various

bond offerings intended to raise money to “bolster [HWG’s] cash reserves for procuring property

finance packages.” The expected profitability of the Corporate Notes was to be derived solely

from the efforts of HWG. No investor played any role in generating any profits for the

Corporate Notes.




                                                18
Case 1:19-cv-02418-KMT Document 1 Filed 08/26/19 USDC Colorado Page 19 of 23




                 E. Unregistered Securities Transactions

        72.      Sections 5(a) and (c) of the Securities Act, 15 U.S.C. § 77e(a) and (c), make it

unlawful for any person, directly or indirectly, to use interstate commerce or the mails, to send a

security unless a registration statement is in effect as to the security, or to offer to sell a security

unless a registration statement has been filed as to such security. A registration statement is

transaction specific. Each offer and sale of a security must either be made under a registration

statement or fall under a registration exemption.

        73.      From 2015 to 2017, in connection with the 6&25 Investments, Loan

Participations, and Corporate Notes, HWG and Harkins offered and sold securities of HWG

when no registration statement was filed or in effect for the transactions. Harkins was a

necessary and substantial participant in the HWG offers and sales. Among other things, he

drafted the offering materials and solicited investors.

        74.      No registration statement was filed or in effect with the SEC in connection with

the offer and sale of the 6&25 Investments, Loan Participations, or Corporate Notes.

        75.      The 6&25 Investments, the Loan Participations, and the Corporate Notes were not

exempt from the registration requirements of Sections 5(a) and (c) of the Securities Act.

        76.      HWG and Harkins offered and sold securities using the means or instruments of

interstate commerce, including but not limited to telephones, the Internet, commercial couriers,

and the mails.

                                FIRST CLAIM FOR RELIEF
          Fraud in the Offer or Sale of Securities: Section 17(a) of the Securities Act
                                     [15 U.S.C. § 77q(a)]

        77.      Paragraphs 1 through 76 are hereby realleged and incorporated by reference.




                                                   19
Case 1:19-cv-02418-KMT Document 1 Filed 08/26/19 USDC Colorado Page 20 of 23




       78.     By engaging in the conduct described above, Harkins and HWG, directly or

indirectly, in the offer or sale of securities, by use of the means or instruments of transportation

or communication in interstate commerce or by use of the mails: (1) employed a device, scheme

or artifice to defraud with scienter; (2) obtained money or property by means of an untrue

statements of material fact or omission to state a material facts necessary in order to make the

statements made, in light of the circumstances under which they were made, not misleading;

and/or (3) engaged in transactions, practices or courses of business that operated or would

operate as a fraud or deceit upon the purchasers of such securities.

       79.     By reason of the foregoing conduct, Harkins and HWG violated and, unless

restrained and enjoined, will again violate Section 17(a) of the Securities Act.

                            SECOND CLAIM FOR RELIEF
  Fraud in the Purchase or Sale of Securities: Section 10(b) of the Exchange Act and Rule
                                           10b-5
                      [15 U.S.C. § 78j(b) and 17 C.F.R. § 240.10b-5]

       80.     Paragraphs 1 through 76 are hereby realleged and incorporated by reference.

       81.     By engaging in the conduct described above, Harkins and HWG directly or

indirectly, acting with scienter, by use of the means or instrumentalities of interstate commerce,

or of the mails, or of a facility of a national securities exchange, in connection with the purchase

or sale of a security: (a) employed devices, schemes or artifices to defraud; (b) made untrue

statements of material fact or omitted to state material facts necessary in order to make the

statements made, in light of the circumstances under which they were made, not misleading;




                                                 20
Case 1:19-cv-02418-KMT Document 1 Filed 08/26/19 USDC Colorado Page 21 of 23




and/or (c) engaged in acts, practices, or courses of business which operated or would operate as a

fraud or deceit upon another person.

        82.     By reason of the foregoing conduct, Harkins and HWG violated, and, unless

restrained and enjoined, will again violate Section 10(b) of the Exchange Act and Rule 10b-5

thereunder.

                                THIRD CLAIM FOR RELIEF
              Offer and Sale of Unregistered Securities: Sections 5(a) and (c) of the
                                         Securities Act
                                  [15 U.S.C. § 77e(a) and (c)]

        83.     Paragraphs 1 through 76 are hereby realleged and incorporated by reference.

        84.     The 6&25 Investments, Loan Participations, and Corporate Notes that the Harkins

and HWG offered and sold to public investors are “securities” as that term is defined in Section

2(a)(1) of the Securities Act and Section 2(10) the Exchange Act, 15 U.S. C. §§ 77b(a)(1) and

78(b)(10).

        85.     Harkins and HWG, directly or indirectly, singly or in concert, made use of the

means or instruments of transportation or communication in interstate commerce or of the mails to

sell securities through the use or medium of an offering document or otherwise, or caused to be

carried through the mails or in interstate commerce by any means or instruments of transportation,

securities for the purpose of sale or for delivery after sale when no registration statement was in

effect as to those securities.

        86.     Harkins and HWG, directly or indirectly, singly or in concert, made use of the

means or instruments of transportation or communication in interstate commerce or of the mails to




                                                  21
Case 1:19-cv-02418-KMT Document 1 Filed 08/26/19 USDC Colorado Page 22 of 23




offer to sell or offer to buy securities through the use or medium of an offering document or

otherwise, when no registration statement had been filed for those securities.

       87.     By reason of the foregoing conduct, Harkins and HWG violated and, unless

restrained and enjoined, will again violate Sections 5(a) and (c) of the Securities Act, 15 U.S.C.

§§ 77e(a) and 77e(c).

                                     PRAYER FOR RELIEF


       WHEREFORE, the Commission respectfully requests that the Court:

                                                  I.

       Find that each Defendant committed the violations alleged in this Complaint;

                                                 II.

       Enter an Injunction, in a form consistent with Rule 65(d) of the Federal Rules of Civil

Procedure, permanently restraining and enjoining each Defendant from violating, directly or

indirectly, the laws and rules they are alleged to have violated in this Complaint;

                                                 III.

       Order that Harkins and HWG disgorge any and all ill-gotten gains, together with pre-and

post-judgment interest, derived from the improper conduct set forth in this Complaint;

                                                 IV.

       Order that each Defendant pay civil money penalties pursuant to Section 20(d) of the

Securities Act [15 U.S.C. § 77t(d)] and Section 21(d) of the Exchange Act [15 U.S.C. § 78u(d)]

in an amount to be determined by the Court, plus post-judgment interest;

                                                 V.

       Grant such other relief as this Court may deem just or appropriate.




                                                 22
Case 1:19-cv-02418-KMT Document 1 Filed 08/26/19 USDC Colorado Page 23 of 23




                                     JURY DEMAND

      The Commission demands a trial by jury on all claims so triable.



Dated: August 26, 2019

                                           Respectfully submitted,


                                           s/ Stephen C. McKenna
                                           Stephen C. McKenna
                                           Terry R. Miller
                                           Attorneys for Plaintiff
                                           U.S. Securities and Exchange Commission
                                           1961 Stout Street, Suite 1700
                                           Denver, CO 80294-1961
                                           (303) 844-1036 (McKenna)
                                           (303) 844-1046 (Atkinson)
                                           mckennas@sec.gov
                                           millert@sec.gov




                                             23
